        Case 5:21-cv-04060-JWL-GEB Document 1 Filed 09/10/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


IN THE MATTER OF: MILISSA CASKEY,
LANCE CASKEY; ISAAC HOOK; AND
MILISSA CASKEY AND LANCE CASKEY
ON BEHALF OF THEIR MINOR CHILDREN,
E.C., L.C., E.H., T.H., L.C. and S.H.,

                                      Plaintiffs,

        vs.                                                          Case No. ________________

USD 434 SANTA FE TRAIL, JAMES LENTZ,
in his official capacity as Superintendent of
schools for USD 434 and in his individual
capacity, and MEMBERS OF THE USD 434
BOARD OF EDUCATION,

                                      Defendants.


                                       Notice of Removal

        Defendants submit this Notice of Removal of this action from the Fourth Judicial District,

the District Court of Osage County, Kansas, to the United States District for the District of

Kansas pursuant to 28 U.S.C. §§ 1441, 1446 and D. Kan. Rule 81.1.

        1.     The above-captioned matter was filed in the Fourth Judicial District, in the

District Court of Osage County, Kansas, on or about August 11, 2021.

        2.     A summons and copy of the Petition were served upon defendants on August 12,

2021. This notice is filed within thirty days after service of the summon and petition. 28 U.S.C.

§ 446(b)(2)(B).

        3.     All defendants consent to removal of this matter to this Court.



{T0472662}                                          1
        Case 5:21-cv-04060-JWL-GEB Document 1 Filed 09/10/21 Page 2 of 3




        4.     Plaintiffs’ petition asserts claims under 42 U.S.C. § 1983, specifically that

defendants violated the equal protection and due process clauses of the Fourteenth Amendment

by denying admission to plaintiffs. The petition also requests injunctive relief, but this relief has

already been granted by the District Court.

        5.     The federal courts have original jurisdiction over all civil actions arising under the

constitution, laws, or treaties of the United States. 28 U.S.C. § 1331. Plaintiff’s Title VII claim

falls within the original jurisdiction of the federal court. Removal is therefore appropriate under

28 U.S.C. § 1441(a).

        6.     In accordance with 28 U.S.C. § 1446(a), copies of the process and pleadings

served upon the defendant are attached as Appendix A.

        7.     A copy of the written notice served upon the plaintiff this date will be filed in

state court is attached as Appendix B.




                                               Respectfully submitted,

                                               /s/ Terelle A. Mock
                                               Terelle A. Mock                                 #21465
                                               Blake K. Porter                                 #28289
                                               FISHER, PATTERSON, SAYLER & SMITH, L.L.P.
                                               3550 S.W. 5th Street
                                               Topeka, KS 66606
                                               (785) 232-7761 / (785) 232-6604 – fax
                                               tmock@fpsslaw.com | bporter@fpsslaw.com
                                               Attorney for Defendants




{T0472662}                                        2
        Case 5:21-cv-04060-JWL-GEB Document 1 Filed 09/10/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 10, 2021, I electronically filed the foregoing with the

clerk of the court by using the CM/ECF system which will send a notice of electronic filing to

the following:

        J. Phillip Gragson, #16103
        Kara L. Eisenhut, #27055
        HENSON HUTTON MUDRICK GRAGSON & VOGELSBERG, LLP
        3649 S.W. Burlingame Road, Suite 200
        Topeka, KS 66611-2155
        (785) 232-2200 | (785) 232-3344 – fax
        jpgragson@hhmglaw.com
        keisenhut@hhmglaw.com
        Attorneys for Plaintiffs

                                                      /s/ Terelle A. Mock
                                                      Terelle A. Mock




{T0472662}                                       3
